Citation Nr: 0705244	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-operative right (major) carpal 
tunnel syndrome residuals for the period prior to February 
26, 2003, to include the issue of entitlement to separate 
compensable evaluations.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's post-operative right (major) carpal 
tunnel syndrome residuals for the period on and after 
February 26, 2003, to include the issue of entitlement to 
separate compensable evaluations.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's post-operative left (minor) carpal 
tunnel syndrome residuals for the period prior to February 
26, 2003, to include the issue of entitlement to separate 
compensable evaluations.  

4.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's post-operative left (minor) carpal 
tunnel syndrome residuals for the period on and after 
February 26, 2003, to include the issue of entitlement to 
compensable evaluations.  

5.  Entitlement to an initial compensable disability 
evaluation for the veteran's thoracic spine degenerative 
changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1980 to July 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 20, 1993, rating decision of 
San Diego, California, Regional Office which, in pertinent 
part, established service connection for post-operative right 
(major) carpal tunnel syndrome residuals and post-operative 
left (minor) carpal tunnel syndrome residuals; assigned 
noncompensable evaluations for those disabilities; 
established service connection for thoracic spine 
degenerative changes; assigned a noncompensable evaluation 
for that disability; effectuated the awards as of July 14, 
1992; and denied service connection for a chronic pulmonary 
disorder.  In July 1993, the veteran submitted a notice of 
disagreement with the evaluations assigned for his 
post-operative right carpal tunnel syndrome residuals, 
post-operative left carpal tunnel syndrome residuals, and 
thoracic spine degenerative changes.  In August 1993, the San 
Diego, California, Regional Office issued a statement of the 
case to the veteran and his accredited representative.  The 
statement of the case was not sent to the veteran's address 
of record.  

In April 1998, the Oakland, California, Regional Office 
increased the evaluation for the veteran's post-operative 
right carpal tunnel syndrome residuals from 10 to 30 percent; 
increased the evaluation for his post-operative left carpal 
tunnel syndrome residuals from 10 to 20 percent; and 
effectuated the awards as of October 1, 1997.  In May 2002, 
the Oakland, California, Regional Office denied service 
connection for chronic obstructive pulmonary disease (COPD) 
claimed as the result of asbestos exposure.  In June 2002, 
the veteran submitted a notice of disagreement with that 
decision.  In January 2003, the Oakland, California, Regional 
Office issued a statement of the case to the veteran and his 
accredited representative which addressed the issue of 
service connection for COPD claimed as the result of asbestos 
exposure.  In January 2003, the veteran submitted an Appeal 
to the Board (VA Form 9) from the denial of service 
connection for COPD claimed as the result of asbestos 
exposure.  In October 2003, the Oakland, California, Regional 
Office granted service connection for COPD, assigned a 
noncompensable evaluation for that disability, and 
effectuated the award as of March 15, 2000.  

In November 2003, the veteran submitted a notice of 
disagreement with the effective date assigned for the award 
of service connection for COPD.  In December 2003, the 
Oakland, California, Regional Office determined that the 
April 20, 1993, Department of Veterans Affairs (VA) rating 
decision was not clearly and unmistakably erroneous in 
denying service connection for a chronic pulmonary disorder; 
denied an effective date prior to prior to March 15, 2000, 
for the award of service connection for COPD; and determined 
that the April 20, 1993, VA rating decision was not clearly 
and unmistakably erroneous in assigning initial 10 percent 
evaluations for the veteran's post-operative right carpal 
tunnel syndrome residuals and his post-operative left carpal 
tunnel syndrome residuals.  In January 2004, the veteran 
submitted a notice of disagreement with the December 2003 
rating decision.  
In August 2004, the Oakland, California, Regional Office 
determined that the August 1993 statement of the case had not 
been sent to the veteran's address of record and the 
veteran's July 1993 notice of disagreement remained pending; 
granted a 30 percent evaluation for the veteran's 
post-operative right carpal tunnel syndrome residuals for the 
period prior to February 26, 2003; granted a 50 percent 
evaluation for that disability for the period on and after 
February 26, 2003; granted a 20 percent evaluation for the 
veteran's post-operative left carpal tunnel syndrome 
residuals for the period prior to February 26, 2003; and 
granted a 40 percent evaluation for that disability for the 
period on and after February 26, 2003.  In August 2004, the 
Oakland, California, Regional Office issued a statement of 
the case to the veteran and his accredited representative 
which addressed the issues of an effective date prior to 
March 15, 2000, for the award of service connection for COPD 
and the evaluations of the veteran's post-operative right 
carpal tunnel syndrome residuals and post-operative left 
carpal tunnel syndrome residuals.  In September 2004, the 
veteran submitted an Appeal to the Board (VA Form 9).  In 
that document, the veteran expressly stated that he did "not 
intend to further dispute the issue of COPD."  

In October 2005, the veteran informed the VA that he had 
moved to Nebraska.  The veteran's claims files were 
subsequently transferred to the Lincoln, Nebraska, Regional 
Office (RO).  In June 2006, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
post-operative right carpal tunnel syndrome residuals, 
post-operative left carpal tunnel syndrome residuals, and 
thoracic spine degenerative changes.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as the veteran's entitlement 
to an evaluation in excess of 30 percent for his 
post-operative right (major) carpal tunnel syndrome residuals 
for the period prior to February 26, 2003, to include the 
issue of entitlement to separate compensable evaluations; an 
evaluation in excess of 50 percent for his post-operative 
right (major) carpal tunnel syndrome residuals for the period 
on and after February 26, 2003, to include the issue of 
entitlement to separate compensable evaluations; an 
evaluation in excess of 20 percent for his post-operative 
left (minor) carpal tunnel syndrome residuals for the period 
prior to February 26, 2003, to include the issue of 
entitlement to separate compensable evaluations; an 
evaluation in excess of 40 percent for his post-operative 
left (minor) carpal tunnel syndrome for the period on and 
after February 26, 2003, to include the issue of entitlement 
to separate compensable evaluations; and an initial 
compensable evaluation for his thoracic spine degenerative 
changes.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

The veteran's September 2004 Appeal to the Board (VA Form 9) 
effectively withdrew his appeal from the denial of an 
effective date prior to March 15, 2000, for the award of 
service connection for COPD and the determination that the 
April 20, 1993, VA rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
chronic pulmonary disorder.  Therefore, those issues are not 
on appeal and will not be addressed below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  

At the June 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran presented testimony 
which may be reasonably construed as an application to reopen 
his claim of entitlement to an effective date prior to March 
15, 2000, for the award of service connection for COPD.  The 
RO has not had an opportunity to act upon the application.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2006).  The Court has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


REMAND

In his March 2005 claim for a total rating for compensation 
purposes based on individual unemployability, the veteran 
conveyed that he had recently undergone "major surgeries to 
both upper extremities."  In an August 2006 written 
statement, the veteran advanced that he had "both Paralysis 
of the Median Nerve Diagnostic code 8515 and Orthopedic hand 
injuries problems which could be rated under Diagnostic Codes 
5024 Tendon Inflammation, 5215 Limited motion of wrist, 5307 
Muscle Injuries in groups VII and VIII, and 5309 hand injury, 
Functional Loss Due to Pain and possibly more."  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
to ascertain the nature and severity of his post-operative 
right carpal tunnel syndrome residuals and post-operative 
left carpal tunnel syndrome residuals in January 1998.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The veteran has submitted a timely NOD with the initial 
evaluation assigned for his thoracic spine degenerative 
changes.  As discussed above, the RO issued an August 1993 
statement of the case to the veteran and his accredited 
representative which addressed that issue.  However, it was 
erroneously sent to an incorrect address.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently properly issued a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of post-operative 
right carpal tunnel syndrome residuals 
and post-operative left carpal tunnel 
syndrome residuals including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  
2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his post-operative right 
carpal tunnel syndrome residuals and 
post-operative left carpal tunnel 
syndrome residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected 
post-operative right carpal tunnel 
syndrome residual and post-operative left 
carpal tunnel syndrome residuals with a 
full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his wrists and 
hands should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  

Send the claims folders to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

3.  Then issue a statement of the case to 
the veteran and his accredited 
representative which addresses the issue 
of the veteran's entitlement to an 
initial compensable evaluation for his 
thoracic spine degenerative changes.  The 
veteran and his accredited representative 
should be given the opportunity to 
respond to the SOC.  

4.  Then readjudicate the veteran's 
entitlement to an evaluation in excess of 
30 percent for his post-operative right 
(major) carpal tunnel syndrome residuals 
for the period prior to February 26, 
2003, to include the issue of entitlement 
to separate compensable evaluations; an 
evaluation in excess of 50 percent for 
his post-operative right (major) carpal 
tunnel syndrome residuals for the period 
on and after February 26, 2003, to 
include the issue of entitlement to 
separate compensable evaluations; an 
evaluation in excess of 20 percent for 
his post-operative left (minor) carpal 
tunnel syndrome residuals for the period 
prior to February 26, 2003, to include 
the issue of entitlement to separate 
compensable evaluations; and an 
evaluation in excess of 40 percent for 
his post-operative left (minor) carpal 
tunnel syndrome residuals for the period 
on and after February 26, 2003, to 
include the issue of entitlement to 
separate compensable evaluations.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


